Citation Nr: 0526411	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  04-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Meniere's disease with 
vertigo, claimed as secondary to service-connected chronic 
maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active duty status from July 1962 through 
June 1983 in the U.S. Air Force, from which branch of service 
he retired.

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 2003 rating determination of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied service connection for Meniere's 
disease with vertigo, claimed as secondary to service-
connected sinusitis.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's Meniere's 
disease with vertigo, is proximately due to or the result of 
service-connected sinusitis.  


CONCLUSION OF LAW

Meniere's disease with vertigo is not secondary to service-
connected sinusitis.  38 U.S.C.A. § 1110, 1131, 1137 (West 
2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for Meniere's disease 
with vertigo, claimed as secondary to service-connected 
sinusitis.  In an August 2003 letter, the RO effectively 
informed the veteran of the types of evidence needed to 
substantiate his claim, as well as the types of evidence VA 
would assist him in obtaining.  In addition, the discussions 
in the September 2003 rating decision, March 2004 statement 
of the case (SOC), and May 2004 supplemental statement of the 
case (SSOC) informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  All the above notices must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, 19 Vet. App. at 125.

The Board also notes that the veteran had "actual 
knowledge" of the type of evidence needed to substantiate 
his claim, as he is claiming his Meniere's disease with 
vertigo was caused by service-connected sinusitis and has 
provided a medical opinion linking his current diagnosis of 
Meniere's disease with vertigo to service-connected 
sinusitis.  See id. at 121.  The veteran's responses to the 
RO's communications with additional evidence and argument 
effectively cured (or rendered harmless) any previous 
omissions.  Further, the claims file reflects that the SOC 
contained pertinent language from the new duty-to-assist 
regulations codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the veteran's claim.  We 
therefore believe that appropriate notice has been given in 
this case.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  For these reasons, any 
failure in the timing or language of the VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would be result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.   Factual Background

Service medical records show that in July 1974 the veteran 
was seen for, among other things, complaints of a sinus 
block, dizziness, and headaches.  The diagnosis was 
sinusitis, and the veteran was prescribed medication.  
Additional service medical records from May 1975 to January 
1983 show that the veteran continued to suffer from and 
receive treatment for chronic maxillary sinusitis.  

At the veteran's January 1983 Air Force retirement 
examination, he reported having or having had problems with 
sinusitis, hearing loss, as well as ear, nose, and throat 
trouble.  He did not report having problems with dizziness, 
fainting spells, or frequent or severe headaches.  By an 
October 1983 RO rating decision, the veteran's chronic 
maxillary sinusitis was service-connected at 10 percent.

Private medical records show that in November 2001, the 
veteran was referred to R.J.D., D.O., for vertigo and hearing 
loss.  The veteran reported that the "room spins," he was 
nauseated, and he had been experiencing symptoms for almost 
five days.  The veteran also reported that, on the night of 
onset, his right ear was ringing and felt stopped up.  The 
clinical impression indicated that he had "high frequency 
sensorineural hearing loss bilaterally, slightly worse in the 
right ear than left ear," "low frequency sensorineural 
hearing loss in the right ear only," and "acute Meniere's 
disease".  Dr. R.J.D. prescribed medication, and reported 
the findings to the veteran's personal physician.  Additional 
private medical records dated November 2001 to March 2003, 
from the veteran's personal physician, J.B.K., M.D., show the 
veteran's diagnosis remained Meniere's disease and he was 
told to continue taking his medication.  

In May 2003, the veteran submitted an informal claim for 
entitlement to service connection for Meniere's disease and 
vertigo as secondary to his service-connected sinusitis.  In 
May 2003, Dr. J.B.K. submitted a written statement stating he 
has been the veteran's physician since January 1996 and that 
the veteran has developed Meniere's disease.  Dr. J.B.K. 
wrote, "It is my medical opinion that it is more likely than 
not that this [Meniere's disease] has been caused by [the 
veteran's] chronic sinusitis condition."  Dr. J.B.K. further 
commented that the veteran "will continue to have the 
chronic sinusitis condition and will continue to have the 
chronic Meniere's disease for the rest of his life.  He still 
has intermittent bouts of vertigo."  Dr. J.B.K. attached 
private medical records from November 2001 to May 2003, but 
did not identify what medical records, tests, or other 
information was used in rendering his conclusion.

The veteran was afforded a VA Compensation and Pension (C & 
P) examination in August 2003, in conjunction with his claim.  
The examiner reviewed the claims file and noted the veteran 
had bilateral high frequency hearing loss at the time of his 
retirement from service.  The diagnosis was severe bilateral 
high frequency sensorineural hearing loss, tinnitus secondary 
to cochlear noise damage, and dizziness, etiology unclear.  
The examiner noted that the hearing loss and tinnitus dated 
to the veteran's time in service and are service-connected.  
The examiner also noted the veteran experienced disturbance 
of balance and "Meniere's syndrome," both of which began in 
2001.  The examiner further noted the veteran's Meniere's 
disease was "episodic", and concluded that the imbalance 
and Meniere's disease are not due to maxillary sinusitis and, 
therefore, are not service connected disabilities.  

In September 2003, the RO denied the veteran's claim for 
service connection for Meniere's disease with vertigo as 
secondary to service-connected sinusitis, noting, among other 
things, Dr. J.B.K. did not provide a rationale or basis for 
his opinion.  In his notice of disagreement received in 
November 2003, the veteran stated,

[Dr. J.B.K.'s opinion] is based on proven and 
accepted medical treatises by medical researchers.  
Meniere's disease is believed to be caused by 
fluctuating pressure of a fluid (endolymph) within 
the inner ear.  Endolymphatic hydrops may occur as 
a result of a head blow, infection, degeneration of 
the inner ear, or allergy.  This etiology is 
consistent with sinusitis and therefore the opinion 
of Dr. [J.B.K.] should be considered as a sound 
medical principal [sic].

The veteran also attached information from the Internet 
regarding Meniere's disease and sinusitis, upon which it 
appears he based the foregoing statement.  

III.   Legal criteria for service connection

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2004).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.   Analysis

The veteran has claimed that his Meniere's disease with 
vertigo is related to his service-connected sinusitis, and 
should therefore be secondarily service connected.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for Meniere's disease with 
vertigo, claimed as secondary to service-connected sinusitis.  
Review of the claims file discloses that the competent and 
probative evidence of record preponderates against a finding 
that the veteran's Meniere's disease with vertigo is causally 
related his sinusitis.  

In support of his claim, the veteran points to the opinion of 
Dr. J.B.K. in his May 2003 statement.  As noted above, Dr. 
J.B.K. opined that the veteran's currently diagnosed 
Meniere's disease is due to his service-connected sinusitis.  
The Board notes that Dr. J.B.K. did not indicate what medical 
evidence was used to support his conclusion.  While the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore and disregard, see Willis v. Derwinski, 1 
Vet. App. 66, 70 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board has carefully considered the May 2003 statement 
from Dr. J.B.K.  However, we find the opinion to be of 
lessened probative value because he did not indicate what 
evidence was considered in rendering his opinion.  While it 
is certainly not expected that he identify every individual 
record he reviewed, we believe that he should have at least 
identified those records that support his conclusions 
regarding the nexus between the veteran's Meniere's disease 
with vertigo and service-connected sinusitis.  The Board does 
not dispute the current diagnosis of Meniere's disease, but 
finds Dr. J.B.K.'s opinion less persuasive in establishing a 
nexus between the veteran's Meniere's disease with vertigo 
and service-connected sinusitis.  The Board notes that, in 
his November 2003 notice of disagreement, the veteran states 
that Dr. J.B.K.'s opinion is based on "proven and accepted 
medical treatises by medical researchers."  However, there 
is no indication in the evidence of record, other than the 
veteran's statement, that Dr. J.B.K. considered medical 
treatises in rendering his conclusion.  

In support of his claim, the veteran also points to 
information he provided from the Internet regarding Meniere's 
disease and sinusitis.  The Board notes that the information 
provided discusses symptoms the veteran has experienced as a 
result of Meniere's disease.  However, the information does 
not contain the conclusion that Meniere's disease is caused 
by sinusitis, or that sinusitis causes Meniere's disease.  
The Board recognizes that the veteran sincerely believes his 
Meniere's disease is caused by his service-connected 
sinusitis.  However, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the physician who conducted the veteran's C & P 
examination in August 2003.  As noted above, the VA examiner 
noted the veteran's Meniere's disease is "episodic", and 
concluded that his imbalance and Meniere's disease are not 
due to maxillary sinusitis and, therefore, not service 
connected.  The physician examined the veteran, reported the 
relevant medical history, and reviewed the claims file prior 
to rendering his opinion.  In contrast, Dr. J.B.K. merely 
provided a conclusory opinion, without stating upon which 
evidence he based his opinion.  Thus, we find the VA 
examiner's opinion to be more probative as to the question of 
nexus between the veteran's Meniere's disease with vertigo 
and his service-connected sinusitis.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for Meniere's disease with vertigo as secondary to 
service-connected sinusitis, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
55.



ORDER

Service connection for Meniere's disease with vertigo, 
claimed as secondary to service-connected chronic maxillary 
sinusitis, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


